DNA PRECIOUS METALS, INC. [Stationary] January 25, 2015 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D. C.20549 Attention:Myra Moosariparambil Re:Form 10-K for the Year Ended December 31, 2013 Filed March 26, 2014 Amendment No. 2 to Form 10-K for the Year Ended December 31, 2013 and filed December 31, 2014 Response letter datedJanuary 13, 2015 File No. 000-54937 Dear Sir/Madam: Please be advised that our legal counsel has been suffering from medical problems and is having surgery tomorrow. In order to provide the Company and our counsel with sufficient time to respond to the comment letter, request is hereby made that the response letter be filed no later than February 11, 2015 Thanking you in advance for your cooperation in this matter Sincerely, /s/James Chandik James Chandik, director
